     Case: 1:17-cv-06803 Document #: 83 Filed: 05/30/19 Page 1 of 1 PageID #:186



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Gregory Gochanour

Firm     U.S. Equal Employment Opportunity Commission

Street Address 230 S. Dearborn, Suite 2902

City/State/Zip Code Chicago, IL 60604

Phone Number 312-872-9685

Email address gregory.gochanour@eeoc.gov

ARDC (Illinois State Bar members, only) 6210804

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                        Assigned Judge




17-cv-6815                       EEOC v. Rosebud Restaurant        Judge John Robert Blakey
17-cv-6803                                                   Judge Jeffrey T. Gilbert
                                 EEOC vs LHC Operating dba Lakeshore
17-cv-6811                       EEOC vs Midwest Gaming            Judge Ruben Castillo


 /s/Gregory M. Gochanour                                     5/30/19
_______________________________                              _______________________
Signature of Attorney                                        Date


Rev. 01272016
